      ��u��t��-
      APR I 7 2000           IN THE UNITED STATES DISTRICT COUR\T
                                                                               AJ C:HARLOl TC.::iV!LLt:., \',\
                                                                                       FILED
                                                                                     APR 173m1
                                                                                                                   \


                          . FOR THE WESTERN DISTRICT OF VIRG A                IJ                           Clerk
                                  CHARLOTTESVILLE DMSION


 AYOLA GREENE,                                        )       CIVIL ACTION NO. 3 :OOCV0006
          Plaintiff,                                  )
                                                      )
                                                      )
 V.                                                   )       MEMORANDUM OPINION
                                                      )
                                                      )
 THE UNIVERSITY OF VIRGINIA, et al.,                  )
           Defendants.                                )       JUDGE NORMAN K. MOON


         Defendants University of Virginia, et al., have moved to dismiss and/or for summary

judgment pursuant to Rules 12(b)(6) and 56 because all of plaintiff's claims are barred by the

applicable statute of limitations. Because significant documentation regarding the statute of

limitations issue has been filed, this Court is able to make some conclusions concerning the case

on a summary judgment status. Because plaintiff's suit was not filed within the applicable two­

year statute of limitations and because the statute was not tolled legally or equitably, defendants'

motion will be granted.

                                              FACTS

        Plaintiff filed suit pursuant to 42 U.S.C. § 1983 and the United States and Virginia

Constitutions, seeking injunctive relief, damages, and attorneys' fees for alleged racial

discrimina4on and deprivations of due process in the revocation of her degree by the University

of Virginia (hereinafter, "the University"). Plaintiff's degree was revoked three years after her

May, 1992 graduation for violating the University's Honor Code while she was a student. On

September 8, 1992, the University's Honor Committee conducted an investigation into plaintiff's


                                                 1




                                                                                                                       C\
Case 3:19-cv-00038-GEC Document 47-4 Filed 08/02/19 Page 1 of 7 Pageid#: 569
 alleged writing of bad checks arid she was later charged with Honor Code violations. An honor

 trial was then held in the spring of 1993, of which the plaintiff alleges she did not receive proper

 notice and at which she was convicted. Two years later, in April 1995,
                                                                   .
                                                                        plaintiff(then livincr
                                                                                            0 n
                                                                                               i

 New York) received a letter from University President John T. Castee:n, III, informing her that

 the General Faculty "w[ould] be asked to revoke the degree which the Faculty granted to [her] in

 May, 1992" because she had admitted guilt to an honor offense by not appearing at the_trial.

 Casteen's letter also informed plaintiff that "[t]he jud gment of the General Faculty concerning

revocation of your degree will be final." By letter, plaintiff responded and, among other things,

noted that she "elected not to return to Charlottesville for the (1993 honor] 'trial."' On May 19,

1995, the General Faculty unanimously voted to revoke plaintiff's degree.

        Plaintiff was notified that her degree had been revoked by Jetter dated June 2 and received

June 5, 1995. Following the revocation ofher degree, plaintiff's counsel began a four-year

attempt to persuade the University to reconsider its decision. Unsuccessful in their attempt,

plaintiffbrought suit in this Court on January 13, 2000.

                                            ANALYSIS

       Because "Congress has not enacted a statute of!irnitations for claims arising under §

1983," a court "must follow the most appropriate state statute." Chesapeake Bav Found.. Inc. v.

Virginia State Water Control Bd., 501 F. Supp. 821,824 (E.D. Va. 1980), citing Almond v. Kent,

459 F.2d 2QO, 203 (4th Cir. 1972); see also Eldridge v. Bouchard, 620 F. Supp. 678, 681 (W.D.

Va. 1985). Civil rights claims brought under section 1983 are governed by Virginia Code§ 8.01-

243(A), which establishes a two-year statute of limitations for suits for damages for personal

injuries. Wilkinson v. Hamel, 381 F. Supp. 768, 769 (W.D. Va. 1974); Sitwell v. Burnett, 349 F.


                                                 2




Case 3:19-cv-00038-GEC Document 47-4 Filed 08/02/19 Page 2 of 7 Pageid#: 570
 Supp. 83, 84 (W.D. Va. 1972). In a civil rights action governed by Virginia?s two-year statute of

 limitations, the fact that "plaintiff has requested the equitable relief of reinstatement [in this case,

 of her degree] as well ·as monetary damages cannot ... negate the applicability of this statute of

 limitations." Wilkinson, 381 F. Supp. at 769.

         The record is undisputed that plaintiff's degree was revoked on May 19, 1995, and she

 learned of the degree revocation on June 5, I.995. Since plaintiff did not file suit until January,

 2000, this case is time-barred.

        Plaintiff responds by asserting that the statute of limitations only begins to run after the

 last act of the defendant, which would be the date the University reached a final or ultimate

decision concerning her degree revocation. Notwithstanding Casteen's letter stating that the

decision of the General Faculty would be final, plaintiff argues that an examination of her

continuing dialogue with University officials to persuade them to reconsider its revocation

decision indicates that a final decision occurred on April 16, 1998 (the date of some specific

co=unication between plaintiff's counsel and the University), November 25, 1998 (the date of

a letter from the University's Office of the General Counsel explaining the University's position),

or April 29, 1999 (the date of a letter from the University's Office of the General Counsel further

explaining the University's position and rejecting plaintiff's settlement demand).

        Tbis court finds plaintiff's argument unpersuasive. See Rvder v. Philio Morris. Inc., 946

F. Supp. 422 (E.D. Va. 1996). In Rvder, a union declined to arbitrate a recently-terminated

employee's grievance against his ex-employer and notified him that it would take no additional

action. Instead of filing suit, the ex-employee and a union official engaged in a dialogue wherein

the union official suggested that plaintiff should talk to management about his grievance. The


                                                   3




Case 3:19-cv-00038-GEC Document 47-4 Filed 08/02/19 Page 3 of 7 Pageid#: 571
 union official also helped plaintiff to obtain meetings with various company officials. Other

 union officials responded to various requests by the ex-employee by stating that they would "look

 into the matter and get back to [him]," but ultimately told him that they would not assist him in

 proceeding with a grievance. The ex-employee then filed suit, but only after the statute of

 limitations had run. In rejecting the argument that the statute oflimitations was tolled by

 plaintiff's dialogue with union officials, the Ryder court noted that no formal appeals process

 existed and that "[i]nformal conversations, such as these, do not toll the limitations period.

 'Otherwise, a plaintiff could indefinitely delay resolution of Labor disputes merely by

bombarding his union with tiresome requests ... "'Id. at 433, auoting Sosbe v. Delco Elecs. Div.

of General Motors Coro., 830 F.2d 83, 87 (7th Cir. 1987) (other citations omitted). To the extent

that plaintiff attempts to argue that her ongoing co=unication with the University tolled the

statute of!imitations, the holding ofRvder strongly counsels against such a finding.

        Plaintiff also argues that the University is equitably estopped from asserting a statute of

limitations defense. In Virginia, equitable estoppel is available only in extraordinary

circumstari.ces. Princess Anne Hills Civic League, Inc. v. Susan Constant Real Estate Trust, 243

Va. 53 (1992). To invoke equitable estoppel, the following six elements must be established:

(1)     A material fact was falsely represented or concealed;

(2)     Tne representation or concealment was made with knowledge of the fact;

(3)    The _party to whom the representation was made was ignorant of the truth of the matter;

(4)    The representation was made with the intention that the other party should act upon it;

(5)    The other party was induced to act upon it; and

(6)    The party claiming estoppel was misled to her injury.


                                                  4




Case 3:19-cv-00038-GEC Document 47-4 Filed 08/02/19 Page 4 of 7 Pageid#: 572
      Boykins Narrow Fabrics Corp. v. Weldon Roofing and Sheet Metal. Inc. 221 Va. 81, 86 (1980).

      The factors comprising an equitable estoppel claim should be evaluated stringently by the court.

      Lvng v. Pavne, 476 U.S. 926, 936 (1986). Each element must be proven by clear, precis�, and

      unequivocal evidence. Boykins, 221 Va. at 86; Dominick v. Vassar, 235 Va. 295 (1988).

              Plaintiff's equitable estoppel argument fails because the University did not misrepresent

      or. conceal any material facts. While University officials responded to plaintiff's requests, at no

      time did they ever promise the return of plaintiff's degree or offer any encouragement that lier

      degree would be returned. As the Ryder court noted, "[plaintiii:.., s] 'optimistic hopes' that the

      Union or the company would change its decision 'falls short of demonstrating the reasonable

      reliance on defendant's conduct or representations necessary to justify equitable tolling."' Rvder,.

      946 F. Supp. at 435, quoting Lawson v. Burlirnrton Industries. Inc., 683 F.2d 862,864 (4th Cir ..

      1982) (other citations omitted); see also Bovkins, 221 Va. at 81-87 (rejecting plaintiff's equitable
.-   estoppel argument where defendant who had installed faulty roof made repeated efforts to fix

     roof; plaintiff eventua!Iy sued after statute of limitations period had run). Here, while plaintiff

     may have been optimistic of resolving her degree revocation informally rather than through the

     courts, the University never led her to believe that they would reconsider its decisi�n.

             This Court also rejects plaintiff's argument that the revocation of her degree is a

     continuing violation of her rights (thus making a statute oflirnitations argument irreievant), since

     "federal rule establishes as the time of accrual that time when the plaintiff knows or has reason to

     know of the injury which is the basis for his action." Jackson v. City Council of City of

     Charlottesville, 659 F. Supp. 470,473 (W.D. Va. 1987). In this case, the time of accrual was

     June, 1995, when her degree was revoked. Any actions by the University after that date are


                                                        5




     Case 3:19-cv-00038-GEC Document 47-4 Filed 08/02/19 Page 5 of 7 Pageid#: 573
     merely consequences of the discrete act that had previously taken place.
�
             This Court is very sympathetic to plaintiff's position. The revocation of a degree is a

     severe act that can have lifetime consequences. However, President Casteen wrote to Greene in

     April of 1995, informing her that the Judgment of the General Faculty would be final. Greene's

     degree was then revoked as a final act by the University. While an informal remedy may have

     been available through the Board of Visitors (who presumptively have ultimate authority

     concerning all University activities), plaintiff chose not to avail herself of that remedy. Similarly,

    plaintiff chose not to file suit within the statute of limitations period. While her efforts may have

    been in good faith, they are insufficient to toll or otherwise equitably estop the running of the

    statute of limitations.

                                               CONCLUSION

            Because plaintiff failed to file suit within the two-year statute of limitations, defendants'

    motion to dismiss and/or for summary judgment shall be granted.




                                                                  ��
                                                                  ill.
                                                                          _ c en.n.J
                                                                   istrict j;(dg; ,


                                                                    APR I 7 ?nnn
                                                                  Date

                                                                      . A ':?:!J� C�J)''t # 'TSSTE:
                                                                   Ji.O�;� CLERK


                                                                            kf.urY. CL�!(



�                                                     6




    Case 3:19-cv-00038-GEC Document 47-4 Filed 08/02/19 Page 6 of 7 Pageid#: 574
    I 1,!
� r 1n;
Ir' 11
         1f � [
        1 �- !;
                ',    r;=i c;:,
                 l !• l; I; i I
                        ::i !J1!
                                  \                                                         CLERK'S Oi-,-,1,,..c:, u. .:-. IJIST. !
                                                                                               AT CHARLOTTESVILLE, VA
l!::iU\J                                                                                                    FILED
                 /
             LLJl\. -'U·
                  \.l •.- -J   .__,.



  APR I 7 2000                                                                                          APR 1 7 2fMr·
                                        IN THE UNITED STATES DISTRICT COURT
                                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                             CHARLOTTESVILLE DMSION


        AYOLA GREENE,                                      )       CIVIL ACTION NO. 3 :OOCV0006
                · Plaintiff,                               )
                                                           )
                                                           )
        V.                                                 )       ORDER
                                                           )
                                                           )
        THE UNIVERSITY OF VIRGINIA, et al.,                )
                  Defendants.                              )       JUDGE NORMAN K. MOON


               Defendants University of Virginia, et al., have moved to dismiss and/or for summary

       judgment pursuant to Rules 12(b)(6) and 56 because all of plaintiff's claims are barred by the

        applicable statute of limitations. For the reasons set forth in the attached Memorandum Opinion,

        defendants' motion shall be, and hereby is, GRANTED.

              · It is so ORDERED. The Clerk of the Court is hereby directed to send a certified copy of

       this Order and attached Memorandum Opinion to all counsel of record and to strike the case from

       the docket.




                                                                   U.S. DistrictJudge


                                                                          4PR I 7 200G
                                                                   Date


                                                                            A ·� f}:�      r;·:);�'f,   1 £STE:
                                                                            SCOTT,- JR .• _cLEBK
                                                                       MORGA�
                                                                           O V•
                                                                           I> ' •
                                                       1                            t.,.,,.?UTY Ct. ... ·



                                                                                                                                      \D
       Case 3:19-cv-00038-GEC Document 47-4 Filed 08/02/19 Page 7 of 7 Pageid#: 575
